Clarkson, J.
Tbe first question presented on tbe appeal: Was it error for tbe court below to refuse tbe defendant’s request for a continuance? We think not under tbe facts and circumstances of this case.
Tbe trial was held on tbe 11th day after tbe arrest of defendant and tbe 15th day following tbe homicide. Tbe defendant was without counsel and tbe court below appointed to represent him (a fact of common knowledge) two of tbe most able, well known and efficient attorneys in Guilford County — where tbe crime was committed. These attorneys, in well prepared affidavits, set forth in substance that on account of their previous court engagements it would be impossible for them to give such time and attention to preparing tbe case as they felt was required. That many witnesses for defendant will have to be examined showing “mental and physical condition of tbe defendant.” That tbe case presents “numerous intricate questions of law requiring a great amount of legal research.” That tbe defendant would rely for bis defense, among other things, on tbe fact that at tbe time tbe alleged crime is alleged to have been committed “that be was insane.” That tbe counsel bad “been unable to secure all tbe psychiatrists they desire to examine tbe prisoner for tbe purpose of testifying as to bis insanity.” They tried to get Dr. Beverly R. Tucker, of Richmond, Ya., a leading psychiatrist of tbe country. A telegram, dated 14 October, 1938, from Dr. Tucker said that be could not be present and stated: “These cases require much time and study suggest you get Dr. R. S. Crispbell Duke University or Dr. Ashby Dix Hill.” Tbe trial did not commence until 19 October. It was further shown that tbe parents of defendant, who bad lived in Guilford County for some years, were Texans; that many of defendant’s near relatives live there. That bis uncle and aunt, who live in Houston, Texas, desired to be present at tbe trial and employ counsel and provide funds necessary for tbe defense. Tbe uncle of defendant arrived from Houston by airplane tbe morning of tbe trial and employed Hon. T. J. Gold (a fact of common knowledge), not only a learned attorney but a State Senator of Guilford County, of great influence in tbe county.
*59N. C. Const., Art. I, see. 35, says: “All courts shall be open; and every person for an injury done him in his lands, goods, person, or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial, or delay.”
This provision seems to indicate that when an injury is done to a person affecting his personal or property rights, the due course of law is applicable, and “right and justice administered without sale, denial or delay.” To determine this fundamental right, power must be lodged somewhere. This Court has wisely left the matter in the sound discretion of the court below, unless there is “palpable abuse,” or “gross abuse,” of this discretion.
This Court, in a most thorough opinion, citing a wealth of authorities, said in S. v. Sauls, 190 N. C., 810 (813): “It was subsequently held in a number of decisions that the refusal to continue a case rests in the judge’s discretion upon matters of fact which this Court has no power to review. ... In other cases it is held that while the exercise of discretion must be judicial and not arbitrary it is not subject to review unless The circumstances prove beyond doubt hardship and injustice,’ . . . ‘palpable abuse’ ... or ‘gross abuse’ . . .” S. v. Rhodes, 202 N. C., 101 (102-3); S. v. Lea, 203 N. C., 13 (24); S. v. Garner, 203 N. C., 361; S. v. Banks, 204 N. C., 233 (237); S. v. Whitfield, 206 N. C., 696 (698).
The second question presented on this appeal: Was it error for the court below to refuse defendant’s motion for change of venue or for a special venire? We think not under the facts and circumstances of this case.
N. C. Code, 1935 (Michie), sec. 471, is as follows: “In all civil and criminal actions in the Superior and criminal courts, when it is suggested on oath or affirmation, on behalf of the State or the traverser of the bill of indictment, or the plaintiff or defendant, that there are probable grounds to believe that a fair and impartial trial cannot be obtained in the county in which the action is pending, the judge may order a copy of the record of the action removed to some adjacent county for trial, if he is of the opinion that a fair trial cannot be had in said county, after hearing all the testimony offered on either side by affidavits,” etc. It will be noted that the statute limits the right of the court below to remove “if he is of the opinion that a fair trial cannot be had in said county.”
Section 472, in part: “The judge shall order the removal of the action, if he is satisfied after thorough examination of the evidence as aforesaid that the ends of justice demand it.”
Section 473 provides that additional jurors from other counties may be had instead of removal.
*60The affidavit of the mother of defendant, Harriet Godwin, for removal, in part, was to the effect: “That the alleged details of the alleged homicide have been the subject of almost universal comment in Guilford County — being the topic of conversation in almost any gathering of people; that the accounts of the alleged homicide have been given a prominent place in said newspapers and have been carried under glaring and sensational headlines, and the said accounts have been published with pictures of the crowd, which assembled at the municipal building-in the city of High Point, when the defendant was brought there; that, these daily newspaper accounts with their glaring headlines, sensational pictures and morbid details of the alleged homicide, have inflamed the public mind in Guilford County against the prisoner.” Attached to the affidavits are the newspaper accounts.
James W. Godwin, father of defendant, in his affidavit corroborates the statements of his wife and says, in part: “That the alleged killing has been given wide publicity with sensational details and pictures in both Guilford and Davidson counties. That this affiant verily believes that the ends of justice require that this cause be tried in some county other than Guilford or Davidson counties, or that a special venire be drawn from some county outside the Twelfth Judicial District for the-purpose of selecting a jury to try the defendant.”
These motions for change of venue or for special venire were denied by the court below. We think this was in the sound discretion of the court below and no “palpable or gross abuse” of discretion is shown.
In S. v. Hildreth, 31 N. C., 429 (1849), Ruffin, C. J., said: “It is province of the court in which the trial takes place to judge of the truth or sufficiency of the causes assigned for a motion for a continuance or removal of a trial. It must be so; else it would be in the power of a prisoner to postpone a conviction indefinitely, however clear his guilt, by making affidavits with the requisite matter on the face of them. . . . The presiding judge must dispose of such applications in his discretion; and, as in other cases of discretion, his decisions cannot be reviewed here, but are final.”
In S. v. Smarr, 121 N. C., 669 (671) (1897), speaking to the subject, the Court said: “It has always been held that the granting or refusing to grant an order of removal is a discretion which the lawmaking power has vested in the trial judge and that his action is not reviewable (citing-authorities). These were the uniform decisions even under the former statute. . . . Since then the present statutes have made the discretion reposed in the trial judge still more explicit by forbidding him to remove 'unless he shall be satisfied’ . . . that the ends of justice demand it.” S. v. Turner, 143 N. C., 641; S. v. Wiseman, 178 N. C., *61784; S. v. Shipman, 202 N. C., 518 (525); S. v. Lea, 203 N. C., 13 (certiorari denied, 287 U. S., 649).
Tbe third question presented on the appeal: Was the evidence as to-the conduct of defendant with Wilson, from their escape from the jail in Lexington until captured, competent? We think so, under the facts, and circumstances of this case.
There were numerous exceptions and assignments of error to the evidence of the State’s witnesses as to the action of defendant and Wilson from the time they escaped from jail until they were again arrested. None of them can be sustained. The evidence all went to show that until the fatal shot which killed Donald Moss defendant and Wilson each evinced “a heart devoid of social duties and a mind fatally bent on mischief.” S. v. Morris, 215 N. C., 552. The testimony objected to was to collateral offenses showing scienter, intent, system, design or identity closely connected in point of time with the killing of Donald Moss. Defendant and Wilson, before and after the killing, were together and acted jointly — like Siamese twins.
The question here presented was recently thoroughly discussed in the case of S. v. Smoak, 213 N. C., 79 (91): “In S. v. Miller, 189 N. C., 695 (696), speaking to the subject, it is said: ‘It is undoubtedly the general rule of law, with some exceptions, that evidence of a distinct substantive offense is inadmissible to prove another and independent crime, the two being wholly disconnected and in no way related to each other. S. v. McCall, 131 N. C., 798; S. v. Graham, 121 N. C., 623; S. v. Frazier, 118 N. C., 1257; S. v. Jeffries, 117 N. C., 727; S. v. Shuford, 69 N. C., 486. But to this there is the exception, as well established as the rule itself, that proof of the commission of other like offenses is competent to show the quo animo, intent, design, guilty knowledge, or scienter, when such crimes are so connected with the offense charged as to throw light upon this question. S. v. Simons, 178 N. C., 679, and cases there cited. Proof of other like offenses is also competent to show the identity of the person charged with the crime. S. v. Weaverr 104 N. C., 758. The exceptions to the rule are so fully discussed by Walker, J., in S. v. Stancil, 178 N. C., 683, and in a valuable note to the case of People v. Molineaux, 168 N. Y., 264, reported in 62 L. R. A., 193-357, that we deem it unnecessary to repeat what had there been so well said on the subject.’ ” S. v. Beam, 184 N. C., 730; S. v. Flowers, 211 N. C., 721; S. v. Payne, 213 N. C., 719 (724).
The facts, succinctly: Defendant and Wilson were in jail in Lexington, accused on separate charges of robbery with firearms. They escaped with the aid of the jailer’s daughter, but before leaving stole from the jailer’s desk a .45 Colt revolver and cartridges. They immediately forced a taxicab driver to take them where they wanted to go and took *62from tbe taxi driver bis watch, purse, badge, driver’s license and cap. Afterwards they tied him to a tree with adhesive tape, stuffed a handkerchief in his mouth and left him there. They then went to defendant’s home and got a .38 Colt revolver and some cartridges and loaded it. Defendant remarked, “She is a beauty.” They then drove around looking for a car “any way we could get it.” They followed a red sedan and defendant got in the back seat and held his gun to the owner’s shoulder, forcing him to drive where he directed; but the owner made a quick dash to the right and ran into a filling station. Defendant was thrown and got out of the door and went towards the hosiery mill. Near the mill Donald Moss sat in his Chevrolet car, about Y :45 p.m., he was shot in the breast and died next morning from the wound. Defendant had the .38 Colt pistol, two shots were fired shortly after he left the filling station going towards the hosiery mill where deceased was shot. Immediately afterwards defendant was seen at another filling station nearby, where Wilson was waiting in the stolen taxicab. Defendant said, “Oh, man, run me in some gas and make it snappy for I am in a hurry.” Defendant told Wilson, “Get the God damn hell out of here and let’s make our getaway” — “Take off and take off in a hurry, I think I have killed a man.” When defendant was captured he had the .38 Colt pistol. The ball that killed Donald Moss was from a .38 Colt pistol and an expert testified that the ball that was taken from the body of Donald Moss was fired from the pistol in defendant’s possession when he was arrested.
The fourth question presented on the appeal: Were the confessions made to Ray Nance and H. G. Therrall voluntary? We think so, under the facts and circumstances of this case. The court so found, after hearing the evidence on the voir dire. A confession made to J. W. McMahon was excluded as not being voluntary. Defendant contends that the confessions admitted were made after, tainted with and influenced by the confession excluded. The State contends that the confession made to Nance and Therrall were made some time before that made to McMahon. As to these contentions, the court below on the voir dire, after hearing the evidence, held they were voluntary. There was evidence to support this finding.
In S. v. Moore, 210 N. C., 686 (692), we find: “It is true that where a confession has been obtained under circumstances rendering it involuntary, a presumption arises which imputes the same prior influence to any subsequent confession, and this presumption must be overcome before the subsequent confession can be received in evidence. S. v. Drake, 82 N. C., 592; 8. v. Lowhorne, 66 N. C., 638; S. v. Roberts, 12 N. C., 259. On the other hand, it is equally well established that although a confession may have been obtained by such means as would exclude it, *63a subsequent confession of tbe same or like facts may and should be admitted, if it appear to the court, from the length of time intervening or from other facts in evidence, the prior influence had been removed at the time of the subsequent confession. . . . (citing authorities). In this jurisdiction, the competency of a confession is a preliminary question for the trial court. S. v. Andrew, 61 N. C., 205, to be determined in the manner pointed out in S. v. Whitener, 191 N. C., 659. The court’s ruling thereon will not be disturbed, if supported by any competent evidence,” citing authorities. S. v. Fox, 197 N. C., 478; S. v. Blake, 198 N. C., 547.
The confession made to the two witnesses above were practically the same. “He said, ‘If I open up and tell the truth I will burn’ and pointed to Wilson and said ‘He will get 20 or 30 years.’ ” We think the matter of admitting the above evidence, under the facts and circumstances of this case, was for the court below, and, upon the findings made by the court on hearing the evidence on the voir dire, we do not think the evidence should be excluded.
The evidence of semi-confessions, not objected to, for example was: Ernest J. Eubanks testified: “I asked Godwin if that was his picture, and he said ‘Yes, that is mine.’ I said, ‘Did you shoot a man?’ Q. What did he say? Ans.: He said: ‘No, I shot at a man.’ He said, ‘I did not know I shot him.’ Q. He said, ‘I shot a man but did not know I shot him ?’ Q. What else happened ? Ans.: I said to Godwin and Wilson both, ‘Boys, this will get you in trouble.’ Ans.: (continuing) I said, ‘Godwin, I am going in and report this,’ and they said, ‘Go ahead, we are going to leave anyway,’ and that is all that was said. That is all they said to me.” Ruby Fowler testified, in part: “After he brought the paper and they were reading, they saw that the man had been injured pretty bad. I don’t think at the time they knew — ■ Q. Just tell what James Godwin said after he read the paper. Ans.: Well, he said, he shot off-handed at the man. He said he ran across to the other car and was seared Bill Wilson was not going to be there, and that is all I know. Q. He said he shot off-handed at a man? Ans.: Yes, sir.”
It nowhere appears in the record that the defendant introduced any evidence on the voir dire to challenge the State’s evidence as to the confessions. There was nothing harmful in refusing to allow repetition of the evidence. Flight may be considered with other facts and circumstances on the question of guilt. S. v. Payne, 213 N. C., 719 (723).
The defendant submitted certain prayers for instruction. Part were substantially given and the others not given. We see no error in this.
The fifth question presented on the appeal: Was there prejudicial or reversible error in the charge? We think not. “It, therefore, becomes your duty, upon a consideration of all the evidence to determine whether *64the defendant is guilty or not guilty of tbe murder whereof be stands •charged.” The defendant, under the evidence, was either guilty or not guilty of murder. There was no evidence of murder in the second degree or manslaughter arising on the State’s evidence. The defendant introduced no evidence. Notwithstanding this, the court below left the question of murder in the second degree to the jury. This was liberal to defendant. ¥e think this contention of defendant untenable and attenuated. All of the evidence tends to show that defendant, being foiled in his attempt to rob the owner of the red sedan, went in the direction of where Donald Moss sat in his parked car and killed him in an attempt to rob him of his automobile. Defendant went running back with both guns and said to Wilson, “Take off and take off in a hurry, I think I have killed a man.”
N. C. Code, supra, sec. 4200, is as follows: “A murder which shall be perpetrated by means of poison, lying in wait, imprisonment, starving, torture, or by any other kind of willful, deliberate and premeditated killing, or which shall be committed in the perpetration or attempt to perpetrate any arson, rape, robbery, burglary or other felony, shall be deemed to be murder in the first degree and shall be punished with death. All other kinds of murder shall be deemed murder in the second degree and shall be punished with imprisonment of not less than two or more than thirty years in the State Prison.”
The charge defined the law above set forth applicable to the facts. The court charged fully as to what was reasonable doubt, circumstantial evidence, presumption of innocence, etc. We do not think that the charge impinged C. S., 564. The charge contained some 30 pages. It is full, complete and accurate, giving the contentions fairly for the State and the defendant. The defendant complains that the court below failed to declare and explain the law arising thereon, as the court omitted in its charge to the jury to define robbery, etc. We cannot so hold. S. v. Puckett, 211 N. C., 66; S. v. Linney, 212 N. C., 739. The evidence and charge fully set forth the offense with which defendant was charged and if defendant wanted the charge more in detail on the matters complained of, he should have submitted prayers for instructions. If any of the contentions set forth by the court below in the charge were erroneous the court’s attention should have been called to it so that the court could have had an opportunity to correct it. S. v. Johnson, 207 N. C., 273.
We do not think S. v. Hart, 186 N. C., 582 (589), cited by defendant, is applicable here. We think the court below gave the defendant a “fair, impartial and lawful trial by a jury of his peers.” We see no prejudicial or reversible error in any of the exceptions and assignments •of error made by defendant.
*65After the jury brought in its verdict and the formal motions to set aside and that judgment be arrested had been denied, the defendant through his counsel suggested that he was insane and moved that judgment be suspended pending inquiry into his sanity. In support of this motion was an affidavit by John Dyer, M.D., a physician of Guilford County, stating that in his opinion James Godwin is now insane. This affidavit was signed eight minutes after the jury retired on 21 October. The affidavit further states that the affiant observed James Godwin on 21 October, 1938, and formed an opinion as to his sanity. 21 October was the last day of the trial, the jury retiring at 4:24 p.m. The observations which John Dyer made must have been in the courtroom on that day. James Godwin did not go on the stand and the affiant does not indicate that Dr. Dyer talked to him alone or did anything more than “observe” him. The case of S. v. Vann, 84 N. C., 722 (1881), is not controlling. That case was decided prior to the present statute, C. S., 6237, which became law for the first time as section 65 of chapter 1 of the Public Laws of 1899. The case of S. v. Vann, supra, therefore, states the common law rule. After 1899, the matter was controlled by statute and it is, therefore, important to examine the language of the statute. The common law rule is stated in 16 C. J., page 1283, as follows: “Under the common law, where a suggestion of defendant’s insanity is made after conviction and before sentence, it is sufficient ground for the court to postpone sentence until this fact can be ascertained,” citing S. v. Vann, supra. “The plea of insanity at this stage of the case is only an appeal to the humanity of the court to postpone punishment until a recovery takes place, or as a merciful dispensation. Thus, where a defendant’s insanity is suggested after conviction, it is within the discretion of the court to take such action as it deems best.” Speaking of statutory provisions, the text continues as follows: “Tfyey usually authorize suspension of sentence in such case if, in the opinion of the court, there is any reasonable ground for believing defendant to be insane.” 16 C. J., 1284.
The pertinent part of C. S., 6237, is, “When a person accused of the crime of murder . . . shall be found by the court to be without sufficient mental capacity ... to receive sentence after conviction.” The statute requires that an inquisition shall be had when a person “shall be found by the court” to be without sufficient mental capacity. A finding by the court implies a discretion of the trial judge and on the evidence presented by the affidavit, it cannot be said that the trial judge abused his discretion.
The only case since the statute which deals with this question is S. v. Khoury, 149 N. C., 454. While the case is not exactly in point, there is a discussion of the problem raised by S. v. Vann, supra. It was *66pointed out that, in that case the trial judge directed that a jury be impaneled to try the question of the defendant’s sanity and that action of the trial judge was affirmed. The Court, in S. v. Khoury, supra (p. 456), then continued by quoting from a text on insanity, as follows: “Although, if there be a doubt as to the prisoner’s insanity at the time of his arraignment, he is not to be put upon trial until the preliminary question is tried by a jury. The question of the existence of such a doubt seems to be exclusively for the determination of the court; and counsel for the defendant can neither waive an inquiry as to the question of defendant’s sanity, nor compel the court to enter upon such an inquiry when no ground for doubting it appears. . . . And the question whether an inquiry is called for by the circumstances of the case, is for the determination of the court.”
The Supreme Court further suggested that where a defendant is at the bar of the court, when his manner, appearance, etc., may be seen by the judge, the trial may not be stopped by the mere suggestion of counsel that a jury be impaneled to try the defendant’s sanity. In this case, the defendant did not go on the stand and no evidence was introduced in the defendant’s behalf. The jury’s verdict is conclusive of all matters embraced in it, including the defendant’s capacity to commit the crime charged. The court below in his discretion, and in view of the jury’s verdict, was undoubtedly of the opinion that the suggestion of the defendant’s insanity after the jury’s verdict came in was not supported by sufficient evidence to raise any doubts. His action in refusing to suspend judgment pending inquiry into defendant’s insanity was, therefore, proper, and we see no reversible error.
The entire record shows defendant to be a bad man and dangerous with firearms. The criminal conduct of defendant in so short a time after escaping from the jail at Lexington with "Wilson could hardly be equaled. The killing of the unoffending hosiery worker, in an effort to rob him of his car, was ruthless and dastardly. He fled and defied the officers of the law and had to be shot in being arrested. On the trial of defendant in the court below, he did not try to show that he was insane at the time he killed Donald Moss, as found by the jury. The theory of the defense was that he did not kill him. It is truthfully written, “For they have sown the wind and they shall reap the whirlwind.” The defendant has had a fair, impartial and lawful trial.
In the judgment of the court below we find
No error.